DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1-4, 6-12, 15, 18-19, 21-22, 28-30, and 36-41 are pending.
Claims 5, 13-14, 16-17, 20, 23-27, and 31-35 are cancelled.


Allowable Subject Matter
Claims 1-4, 6-12, 15, 18-19, 21-22, 28-30, and 36-41 are allowable.


Examiner's Statement of Reason for Allowance
The following is an examiner's statement of reasons for allowance:
	Sanders et al., US Patent Pub. US 20170005515 A1 discloses a distributed energy resource energy storage apparatus that obtains the amount of power stored of a plurality of energy storage modules, determining offset demand modes have a target output wattage for the plurality of energy storage modules, analyzing the amount of power stored, target output wattage, demand conditions, and health of energy storage modules, and controlling operation of a plurality of energy storage modules as part of a virtual energy pool based on analytics.
McBride et al., US Patent Pub. US 20130336721 A1 discloses an energy storage system whose energy storage module peers including pumps and turbines used for high pressure storage. Ramamurthy et al., 
	None of these references taken either alone or in combination with the prior art of record disclose:
	Independent Claim 1:
A computer-implemented method for energy management comprising:
obtaining operating data from a plurality of energy modules within an energy storage system, the energy storage system comprising a pump-turbine system wherein the pump-turbine system utilizes high-pressure storage;
obtaining one or more operating goals for the plurality of energy modules;
analyzing the operating data, the one or more operating goals, energy demand, and energy module operating health; and
controlling operation of one or more of the plurality of energy modules, based on the analyzing, wherein two or more of the plurality of energy modules are pooled; wherein the controlling includes dynamically changing the number of energy modules within the plurality of energy modules; and wherein at least one energy module of the plurality of energy modules comprises a thermal energy module, and wherein the thermal energy module includes an ice-slush tank.

	Independent Claim 37:
A computer program product embodied in a non-transitory computer readable medium for energy management, the computer program product comprising code which causes one or more processors to perform operations of:
obtaining operating data from a plurality of energy modules within an energy storage system, the energy storage system comprising a pump-turbine system wherein the pump-turbine system utilizes high-pressure storage;
obtaining one or more operating goals for the plurality of energy modules;
analyzing the operating data, the one or more operating goals, energy demand, and energy module operating health; and
controlling operation of one or more of the plurality of energy modules, based on the analyzing, wherein two or more of the plurality of energy modules are pooled; wherein the controlling includes dynamically changing the number of energy modules within the plurality of energy modules; and wherein at least one energy module of the plurality of energy modules comprises a thermal energy module, and wherein the thermal energy module includes an ice-slush tank.

	Independent Claim 38:
A computer system for energy management comprising:
a memory which stores instructions;
one or more processors attached to the memory wherein the one or more processors, when executing the instructions which are stored, are configured to:
obtain operating data from a plurality of energy modules within an energy storage system, the energy storage system comprising a pump-turbine system wherein the pump-turbine system utilizes high-pressure storage;
obtain one or more operating goals for the plurality of energy modules;
analyze the operating data, the one or more operating goals, energy demand, and energy module operating health; and
control operation of one or more of the plurality of energy modules, based on the analyzing, wherein two or more of the plurality of energy modules are pooled; wherein the controlling includes dynamically changing the number of energy modules within the plurality of energy modules; and wherein at least one energy module of the plurality of energy modules comprises a thermal energy module, and wherein the thermal energy module includes an ice-slush tank.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David E Ogg whose telephone number is (469) 295-9163.  The examiner can normally be reached on Mon - Thurs 7:30 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DAVID EARL OGG/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119